DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 11/30/2020.  	Claims 1-17 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 11/30/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/11/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 08/11/2022 is attached to this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-5, 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2019/0274109 A1 to Knowles, (hereinafter, “Knowles”) in view of US Pub. No. US 2010/0287402 A1 to Kim, (hereinafter, “Kim”), as disclosed in IDS submitted on 08/11/2022.
As per claim 1, Knowles teaches a method of clock managing in a packet data network (PDN) implementing a time-transfer protocol (Knowles, para. [0036] “FIG. 1 is a schematic diagram showing a wireless network 100, which may be a Wi-Fi™ network. The network 100 comprises an access point (AP) 102 which is a wireless device that generates and broadcasts time stamps which are received by wireless stations (STAs) 104 within the network 100 and used to synchronize local clocks 114 (i.e. clocks at the receiving STAs 104).”), the network comprising a plurality of timing-clients operatively connected to a timing-server (Knowles, Fig. 1, AP 102 (timing-server) and para. [0036] “The network 100 comprises an access point (AP) 102 which is a wireless device that generates and broadcasts time stamps which are received by wireless stations (STAs) 104 (timing-clients) within the network 100 and used to synchronize local clocks 114 (i.e. clocks at the receiving STAs 104).”), the method comprising: 
modifying, by the timing-server, a timestamp record to enable a controllable access to data informative of the least significant part of clock-informative data (CLSP data) (Knowles, para. [0031] “The transmitting wireless station (e.g. the AP) (timing-server) divides the generated time stamp into two parts and inserts a first part into the standard time stamp field. This first part of the generated time stamp comprises the most significant bits of the time stamp and hence provides a time stamp at a lower resolution than the generated time stamp. The second part is the remainder of the generated time stamp (e.g. the least significant bits omitted from the first part). This second part is inserted into a vendor specific field (controllable access) within the frame.”), wherein modifying the timestamp record comprises one of: 
and b) modifying the RLSP to comprise values substituting, in a predefined manner, the CLSP data (Knowles, para. [0031] “The transmitting wireless station (e.g. the AP) divides the generated time stamp (RLSP) into two parts and inserts a first part into the standard time stamp field. This first part of the generated time stamp comprises the most significant bits of the time stamp and hence provides a time stamp at a lower resolution than the generated time stamp. The second part is the remainder of the generated time stamp (e.g. the least significant bits omitted from the first part). This second part is inserted into a vendor specific field (CLSP data) within the frame.” And para. [0032] “By dividing the generated, high resolution (or high definition) time stamp in this way for transmission to other wireless stations in the network, the system remains compliant with the standard defining the frame structure (and in particular the characteristics of the time stamp field within the frame) and is backwards compatible.”)
transferring the modified timestamp record to all timing-clients among the plurality of timing clients, wherein CLSP data are transferred in a controllable access manner (Knowles, para. [0057] “The first part is then inserted into the standard time stamp field in a frame (block 306) and the second part is inserted into a vendor specific field in a frame (block 308). The frame(s) are then broadcast (transferring to all timing-clients) by the wireless station (block 310). In various examples the first and second parts are inserted into the standard time stamp field and a vendor specific field (controllable access) in the same frame. In other examples, however, the two parts may be inserted into different frames and the two parts may be correlated by a receiving wireless station based on a sequence number, ID tag or other identifier.”)
enabling access to the CLSP data merely to authorized timing- clients among the plurality of timing-clients (Knowles, para. [0060] “a receiving wireless station receives the transmitted frame (block 502) and decodes the time stamp field 222 (block 504) and the vendor specific field 234 (block 506). If the receiving wireless station can interpret the second part of the time stamp in the vendor specific field (‘Yes’ in block 508), the wireless station recreates the full time stamp 410 (block 510) and then uses the high definition time stamp to synchronize the wireless station to the wireless station that transmitted the frame received in block 502 (block 512). If, however, the receiving wireless station is unable to interpret (not authorized) the second part of the time stamp in the vendor specific field (CLSP data) (‘No’ in block 508), the wireless station uses only the information from the time stamp field 222 to synchronize the wireless station to the wireless station that transmitted the frame received”); and 
enabling the authorized timing-clients to obtain the CLSP data and synchronize the respective clocks using the obtained CLSP data together with data informative of the most significant part of the clock-informative data (CMSP data), whilst enabling availability of the CMSP data for all timing-clients (Knowles, para. [0060] “a receiving wireless station receives the transmitted frame (block 502) and decodes the time stamp field 222 (block 504) and the vendor specific field 234 (block 506). If the receiving wireless station can interpret the second part of the time stamp in the vendor specific field (‘Yes’ in block 508), the wireless station recreates the full time stamp 410 (block 510) and then uses the high definition time stamp to synchronize the wireless station to the wireless station that transmitted the frame received in block 502 (block 512). If, however, the receiving wireless station is unable to interpret (not authorized) the second part of the time stamp in the vendor specific field (CLSP data) (‘No’ in block 508), the wireless station uses only the information from the time stamp field 222 (CMSP data) to synchronize the wireless station to the wireless station that transmitted the frame received”).
Knowles teaches all the limitations of claim 1 above, however fails to explicitly teach but Kim teaches:
wherein modifying the timestamp record comprises one of: a) modifying the least significant part of the timestamp record (RLSP) to comprise the CLSP data in an encrypted form (Kim, para. [0049] when the signature information is generated and allocated at the first MAC layer 114, a bit stream for discriminating the synchronization message configured of the sequence identifier and the pseudo random number sequence, and the indicator bits that inform the start and end of the pseudo random number sequence may be used as the start frame delimiter (least significant part). As the bit stream for discriminating the synchronization message is inserted as the start frame delimiter of the first MAC layer 114, it is possible to detect the frame start, discriminate the synchronization message, and easily detect the sequence identifier.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim’s timestamping method into Knowles’s high definition timing synchronization function, with a motivation to equalize time information between terminals interconnected through a network (Kim, para. [0005]). 
As per claim 2, the combination of Knowles and Kim teach the method of Claim 1 wherein the CLSP data in RLSP are substituted, the method further comprising encrypting the CLSP data and transferring the encrypted CLSP data as encrypted TLV (type-length-value) data structure attached to a time-transfer protocol's message that transfers the modified timestamp record (Kim, para. [0072] “The signature information allocator 320 allocates signature information having the pseudo random number sequence to a synchronization message. The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information about a type, length and value of the synchronization message. For example, a bit stream corresponding to the signature information may be allocated to a Value sub-field of the TLV field of the synchronization message such as an IEEE 1588 message. Further, the signature information allocator 320 may allocate the signature information having the pseudo random number sequence to a start frame delimiter of the first MAC layer 114.” And para. [0080] “In this case, the signature information verifier 330 determines the input bit stream to be the IEEE 1588 message, and transmits a timestamping command and values of the sequence identifier to the timestamping implementer 340.”).
As per claim 3, the combination of Knowles and Kim teach the method of Claim 2, wherein the message that transfers the modified timestamp record comprises a special indication of a presence of the attached encrypted TLV data structure, the TLV data structure to be decrypted with the help of keys shared between the timing-server and the authorized timing-clients (Kim, para. [0072] “The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information (special indication) about a type, length and value of the synchronization message.” And para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values (keys) from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).
As per claim 4, the combination of Knowles and Kim teach the method of Claim 1 wherein the CLSP data in RLSP are substituted, the method further comprising transferring the CLSP data separately from a time-transfer protocol's message that transfers the modified timestamp record (Kim, para. [0056] “To perform synchronization, a time t1 at which a first synchronization (Sync) message is transmitted by a transmission terminal and a time t2 at which the first Sync message is received by a reception terminal are required. The transmitted time t1 of the first Sync message may be transmitted through a Follow-up message. When arriving at the physical layer of the reception terminal, the first Sync message is determined as a synchronization message through a signature information detector in a physical layer. At this time, the detected time is stored in a register as the received time t2.”)
wherein the CLSP data are transferring merely to the authorized timing-clients (Kim, para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).
As per claim 5, the combination of Knowles and Kim teach the method of Claim 4, wherein the message that transfers the modified timestamp record comprises a special indication of modification of the RLSP, thereby enabling the authorized timing-clients to obtain the separately transferred CLSP data corresponding to the modified timestamp record (Kim, para. [0072] “The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information (special indication) about a type, length and value of the synchronization message.” And para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values (keys) from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).
As per claims 9 and 17, Knowles teaches a timing-server and a non-transitory computer readable medium usable by a timing-server, respectively, configured to operate in a packet data network (PDN) implementing a time-transfer protocol (Knowles, para. [0036] “FIG. 1 is a schematic diagram showing a wireless network 100, which may be a Wi-Fi™ network. The network 100 comprises an access point (AP) 102 which is a wireless device that generates and broadcasts time stamps which are received by wireless stations (STAs) 104 within the network 100 and used to synchronize local clocks 114 (i.e. clocks at the receiving STAs 104).”), the network comprising a plurality of timing-clients operatively connected to a timing-server (Knowles, Fig. 1, AP 102 (timing-server) and para. [0036] “The network 100 comprises an access point (AP) 102 which is a wireless device that generates and broadcasts time stamps which are received by wireless stations (STAs) 104 (timing-clients) within the network 100 and used to synchronize local clocks 114 (i.e. clocks at the receiving STAs 104).”), the timing- server comprising a processing and memory circuitry (PMC) operatively connected to a clock circuitry (Knowles, para. [0081] “FIG. 11 illustrates various components of an exemplary computing-based device 1100 which may be implemented as any form of a computing and/or electronic device, and which may operate as a wireless station. The wireless station may act as an AP and generate time stamps or may receive time stamps and use them to synchronize the local clock.” And para. [0082] “Computing-based device 1100 comprises one or more processors 1102 which may be microprocessors, controllers or any other suitable type of processors for processing computer executable instructions to control the operation of the device in order to operate as a wireless station.”), wherein the PMC is configured to: 
modify a timestamp record to enable a controllable access to data informative of the least significant part of clock-informative data (CLSP data) (Knowles, para. [0031] “The transmitting wireless station (e.g. the AP) (timing-server) divides the generated time stamp into two parts and inserts a first part into the standard time stamp field. This first part of the generated time stamp comprises the most significant bits of the time stamp and hence provides a time stamp at a lower resolution than the generated time stamp. The second part is the remainder of the generated time stamp (e.g. the least significant bits omitted from the first part). This second part is inserted into a vendor specific field (controllable access) within the frame.”), wherein modifying the timestamp record comprises one of. 
and b) modifying the RLSP to comprise values substituting, in a predefined manner, the CLSP data (Knowles, para. [0031] “The transmitting wireless station (e.g. the AP) divides the generated time stamp (RLSP) into two parts and inserts a first part into the standard time stamp field. This first part of the generated time stamp comprises the most significant bits of the time stamp and hence provides a time stamp at a lower resolution than the generated time stamp. The second part is the remainder of the generated time stamp (e.g. the least significant bits omitted from the first part). This second part is inserted into a vendor specific field (CLSP data) within the frame.” And para. [0032] “By dividing the generated, high resolution (or high definition) time stamp in this way for transmission to other wireless stations in the network, the system remains compliant with the standard defining the frame structure (and in particular the characteristics of the time stamp field within the frame) and is backwards compatible.”); 
enable transferring data informative of the modified timestamp record to all timing-clients among the plurality of timing clients (Knowles, para. [0057] “The first part is then inserted into the standard time stamp field in a frame (block 306) and the second part is inserted into a vendor specific field in a frame (block 308). The frame(s) are then broadcast (transferring to all timing-clients) by the wireless station (block 310). In various examples the first and second parts are inserted into the standard time stamp field and a vendor specific field in the same frame. In other examples, however, the two parts may be inserted into different frames and the two parts may be correlated by a receiving wireless station based on a sequence number, ID tag or other identifier.”)
and enable transferring the CLSP data in a controllable access manner (Knowles, para. [0057] “The first part is then inserted into the standard time stamp field in a frame (block 306) and the second part is inserted into a vendor specific field in a frame (block 308). The frame(s) are then broadcast by the wireless station (block 310). In various examples the first and second parts are inserted into the standard time stamp field and a vendor specific field (controllable access) in the same frame. In other examples, however, the two parts may be inserted into different frames and the two parts may be correlated by a receiving wireless station based on a sequence number, ID tag or other identifier.”)
Knowles teaches all the limitations of claims 9 and 17 above, however fails to explicitly teach but Kim teaches:
a) modifying the least significant part of the timestamp record (RLSP) to comprise the CLSP data in an encrypted form (Kim, para. [0049] when the signature information is generated and allocated at the first MAC layer 114, a bit stream for discriminating the synchronization message configured of the sequence identifier and the pseudo random number sequence, and the indicator bits that inform the start and end of the pseudo random number sequence may be used as the start frame delimiter (least significant part). As the bit stream for discriminating the synchronization message is inserted as the start frame delimiter of the first MAC layer 114, it is possible to detect the frame start, discriminate the synchronization message, and easily detect the sequence identifier.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim’s timestamping method into Knowles’s high definition timing synchronization function, with a motivation to equalize time information between terminals interconnected through a network (Kim, para. [0005]). 
 As per claim 10, the combination of Knowles and Kim teach the timing-server of Claim 9, wherein the CLSP data in RLSP are substituted and wherein the PMC is further configured to encrypt the CLSP data and to enable transferring the encrypted CLSP data as encrypted TLV (type-length-value) data structure attached to a time- transfer protocol's message that transfers the modified timestamp record (Kim, para. [0072] “The signature information allocator 320 allocates signature information having the pseudo random number sequence to a synchronization message. The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information about a type, length and value of the synchronization message. For example, a bit stream corresponding to the signature information may be allocated to a Value sub-field of the TLV field of the synchronization message such as an IEEE 1588 message. Further, the signature information allocator 320 may allocate the signature information having the pseudo random number sequence to a start frame delimiter of the first MAC layer 114.” And para. [0080] “In this case, the signature information verifier 330 determines the input bit stream to be the IEEE 1588 message, and transmits a timestamping command and values of the sequence identifier to the timestamping implementer 340.”).
As per claim 11, the combination of Knowles and Kim teach the timing-server of Claim 10, wherein the message that transfers the modified timestamp record comprises a special indication of a presence of the attached encrypted TLV data structure, the TLV data structure to be decrypted with the help of keys shared between the timing-server and authorized timing-clients (Kim, para. [0072] “The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information (special indication) about a type, length and value of the synchronization message.” And para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values (keys) from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).
As per claim 12, the combination of Knowles and Kim teach the timing-server of Claim 9, wherein the CLSP data in RLSP are substituted and wherein the PMC is further configured to enable transferring the CLSP data separately from a time-transfer protocol's message that transfers the modified timestamp record (Kim, para. [0056] “To perform synchronization, a time t1 at which a first synchronization (Sync) message is transmitted by a transmission terminal and a time t2 at which the first Sync message is received by a reception terminal are required. The transmitted time t1 of the first Sync message may be transmitted through a Follow-up message. When arriving at the physical layer of the reception terminal, the first Sync message is determined as a synchronization message through a signature information detector in a physical layer. At this time, the detected time is stored in a register as the received time t2.”)
wherein the CLSP data are transferring merely to the authorized timing-clients (Kim, para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).
 As per claim 13, the combination of Knowles and Kim teach the timing-server of Claim 12, wherein the message that transfers the modified timestamp record comprises a special indication of modification of the RLSP, thereby enabling the authorized timing-clients to obtain the separately transferred CLSP data corresponding to the modified timestamp record (Kim, para. [0072] “The signature information allocator 320 may allocate the signature information to a TLV field, which indicates information (special indication) about a type, length and value of the synchronization message.” And para. [0082] “the post signature information verifier 350 receives the 17 input bits mapped to the sequence identifier values (keys) from the timestamping implementer 340. The post signature information verifier 350 compares the sequence transmitted from the timestamping implementer 340 with the recently transmitted sequence. If both of the sequences are identical to each other, the post signature information verifier 350 may search for the sequence identifier with reference to a pre-stored table or function, and transmit a message including timestamping information to another terminal using the searched sequence identifier. For example, the searched sequence identifier may be used by a Follow-up message, for instance a Follow-up message of IEEE 1588, informing a timestamp value of a transmission synchronization packet. Since the Follow-up message includes the sequence identifier associated with the first synchronization message, it is compared with the sequence identifier read out of the register. Only when the corresponding value exists, the post signature information verifier 350 may read the timestamp value, and transmit the Follow-up message including the timestamp value.”).

5.	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knowles and Kim, as disclosed above, in further view of US Pub. No. US 2016/0277138 A1 to Garg, (hereinafter, “Garg”). 
As per claim 6, the combination of Knowles and Kim teach the method of Claim 4, however fails to explicitly teach but Garg teaches: wherein the timing-server transfers CLSP to authorized clients in accordance with a preconfigured list available to the timing-server and comprising data indicative (Garg, para. [0027] “the provider network 110 may be a network that supports a packet transport protocol…labels may instruct the routers and the switches in the provider network 110 where to forward packets as they are routed between PE routers 112 en route to CEs 122 at the customer sites 120A-D based on pre-established IP routing information. The IP/MPLS network 110 may be able to utilize various IP protocols (e.g., IPv4, IPv6) in order to forward IP traffic.” And para. [0086] “techniques presented herein may allow for designating an access control list (ACL) within PTP nodes to provide for a hop-by-hop PTP design.”),
for each authorized timing- client, of a unique clock identifier of the timing-client and IP address of a respective hosting network node (Knowles, para. [0047] “The SSID information element 228 specifies the SSID or SSIDs used by the transmitting device. As is known to those of skill in the art an SSID (IP address) is a sequence of alphanumeric characters (letter or numbers) that uniquely defines a Wi-Fi™ network.” And para. [0049] “The vendor-specific field 234 may be used to carry information not defined in the IEEE 802.11 standards and may have the format shown in FIG. 2 in which it comprises an element ID sub-field 236, a length sub-field 238, an Organizational Unique Identifier (OUI) sub-field 240, and a vendor-specific content sub-field 242. The element ID sub-field 236 identifies the specific type of field (e.g. it identifies the field 234 as a vendor specific field). The element IDs are defined in the IEEE 802.11 standards. The length sub-field 238 specifies the length of the field. The OUI sub-field 240 includes a set of alphanumeric characters that uniquely identifies a vendor (unique clock identifier). The IEEE assigns OUls to vendors. The OUI is sometimes referred to as the vendor ID. The vendor-specific content sub-filed 242 may contain any content and is only limited by the maximum frame size.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
As per claim 7, the combination of Knowles and Kim teach the method of Claim 4, however fails to explicitly teach but Garg teaches: wherein the timing-server transfers CLSP to authorized clients in accordance with a preconfigured list available to the timing-server (Garg, para. [0027] “the provider network 110 may be a network that supports a packet transport protocol…labels may instruct the routers and the switches in the provider network 110 where to forward packets as they are routed between PE routers 112 en route to CEs 122 at the customer sites 120A-D based on pre-established IP routing information. The IP/MPLS network 110 may be able to utilize various IP protocols (e.g., IPv4, IPv6) in order to forward IP traffic.” And para. [0086] “techniques presented herein may allow for designating an access control list (ACL) within PTP nodes to provide for a hop-by-hop PTP design.”) 
and comprising data indicative of a unique clock identifier of each authorized timing- client (Knowles, para. [0049] “The vendor-specific field 234 may be used to carry information not defined in the IEEE 802.11 standards and may have the format shown in FIG. 2 in which it comprises an element ID sub-field 236, a length sub-field 238, an Organizational Unique Identifier (OUI) sub-field 240, and a vendor-specific content sub-field 242…The OUI sub-field 240 includes a set of alphanumeric characters that uniquely identifies a vendor (unique clock identifier). The IEEE assigns OUls to vendors. The OUI is sometimes referred to as the vendor ID. The vendor-specific content sub-filed 242 may contain any content and is only limited by the maximum frame size.”)
 
wherein IP addresses of respective hosting network nodes are derived from unicast message negotiation specified by the time-transfer protocol (Garg, para. [0053] “before the PTP session is established, a unicast negotiation process may first take place between the nodes in order to determine a number of parameters related to transmission of the synchronization messages (e.g., sync, sync follow-up, delay-request, delay-response, announce, etc.) associated with the PTP session. As part of the unicast negotiation process, a PTP slave and PTP master may exchange various signaling messages (e.g., announce-request, announce-grant, sync-request, sync-grant, etc.) that may allow for a PTP session to be established between the PTP slave and master.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
As per claim 8, the combination of Knowles and Kim teach the method of Claim 4, however fails to explicitly teach but Garg teaches: method of Claim 4, wherein the timing-server transfers CLSP to respective authorized clients as PTP signaling management messages with proprietary TLV carrying CLSP or as proprietary PTP messages (Garg, para. [0053] “each of the BC nodes 406 acting as master to a slave (e.g., another BC node 406) may exchange, as part of a PTP session between the master and slave, PTP messages containing timestamps with its slave that the slave uses to perform synchronization. However, before the PTP session is established, a unicast negotiation process may first take place between the nodes in order to determine a number of parameters related to transmission of the synchronization messages” And para. [0071] “a PTP node saving (via its master port) the clock-Id of its PTP slave(s) received from the signaling messages. At step 804, the PTP node may check (via its slave port) if the selected new master PTP node (according to the alternate BMCA) is one of its slaves.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
As per claim 14, the combination of Knowles and Kim teach the timing-server of Claim 12, however fails to explicitly teach but Garg teaches: wherein the PMC is further configured to enable transferring CLSP to authorized clients in accordance with a preconfigured list available to the timing-server and comprising data indicative (Garg, para. [0027] “the provider network 110 may be a network that supports a packet transport protocol… labels may instruct the routers and the switches in the provider network 110 where to forward packets as they are routed between PE routers 112 en route to CEs 122 at the customer sites 120A-D based on pre-established IP routing information. The IP/MPLS network 110 may be able to utilize various IP protocols (e.g., IPv4, IPv6) in order to forward IP traffic.” And para. [0086] “techniques presented herein may allow for designating an access control list (ACL) within PTP nodes to provide for a hop-by-hop PTP design.” And para. [0087] “he techniques presented herein may provide PTP over IP redundancy on a hop-by-hop ring of PTP BCs operating in unicast mode.”),
for each authorized timing- client, of a unique clock identifier of the timing-client and IP address of a respective hosting network node (Knowles, para. [0047] “The SSID information element 228 specifies the SSID or SSIDs used by the transmitting device. As is known to those of skill in the art an SSID (IP address) is a sequence of alphanumeric characters (letter or numbers) that uniquely defines a Wi-Fi™ network.” And para. [0049] “The vendor-specific field 234 may be used to carry information not defined in the IEEE 802.11 standards and may have the format shown in FIG. 2 in which it comprises an element ID sub-field 236, a length sub-field 238, an Organizational Unique Identifier (OUI) sub-field 240, and a vendor-specific content sub-field 242. The element ID sub-field 236 identifies the specific type of field (e.g. it identifies the field 234 as a vendor specific field). The element IDs are defined in the IEEE 802.11 standards. The length sub-field 238 specifies the length of the field. The OUI sub-field 240 includes a set of alphanumeric characters that uniquely identifies a vendor (unique clock identifier). The IEEE assigns OUls to vendors. The OUI is sometimes referred to as the vendor ID. The vendor-specific content sub-filed 242 may contain any content and is only limited by the maximum frame size.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
As per claim 15, the combination of Knowles and Kim teach the timing-server of Claim 12, however fails to explicitly teach but Garg teaches:  wherein the PMC is further configured to enable transferring CLSP to authorized clients in accordance with a preconfigured list available to the timing-server (Garg, para. [0027] “the provider network 110 may be a network that supports a packet transport protocol…labels may instruct the routers and the switches in the provider network 110 where to forward packets as they are routed between PE routers 112 en route to CEs 122 at the customer sites 120A-D based on pre-established IP routing information. The IP/MPLS network 110 may be able to utilize various IP protocols (e.g., IPv4, IPv6) in order to forward IP traffic.” And para. [0086] “techniques presented herein may allow for designating an access control list (ACL) within PTP nodes to provide for a hop-by-hop PTP design.”),
and comprising data indicative of a unique clock identifier of each authorized timing- client (Knowles, para. [0049] “The vendor-specific field 234 may be used to carry information not defined in the IEEE 802.11 standards and may have the format shown in FIG. 2 in which it comprises an element ID sub-field 236, a length sub-field 238, an Organizational Unique Identifier (OUI) sub-field 240, and a vendor-specific content sub-field 242…The OUI sub-field 240 includes a set of alphanumeric characters that uniquely identifies a vendor (unique clock identifier). The IEEE assigns OUls to vendors. The OUI is sometimes referred to as the vendor ID. The vendor-specific content sub-filed 242 may contain any content and is only limited by the maximum frame size.”)
wherein IP addresses of respective hosting network nodes are derived from unicast message negotiation specified by the time-transfer protocol (Garg, para. [0053] “before the PTP session is established, a unicast negotiation process may first take place between the nodes in order to determine a number of parameters related to transmission of the synchronization messages (e.g., sync, sync follow-up, delay-request, delay-response, announce, etc.) associated with the PTP session. As part of the unicast negotiation process, a PTP slave and PTP master may exchange various signaling messages (e.g., announce-request, announce-grant, sync-request, sync-grant, etc.) that may allow for a PTP session to be established between the PTP slave and master.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
As per claim 16, the combination of Knowles and Kim teach the timing-server of Claim 12, however fails to explicitly teach but Garg teaches:  wherein the PMC is further configured to enable transferring CLSP to respective authorized clients as PTP signaling management messages with proprietary TLV carrying CLSP or as proprietary PTP messages (Garg, para. [0053] “each of the BC nodes 406 acting as master to a slave (e.g., another BC node 406) may exchange, as part of a PTP session between the master and slave, PTP messages containing timestamps with its slave that the slave uses to perform synchronization. However, before the PTP session is established, a unicast negotiation process may first take place between the nodes in order to determine a number of parameters related to transmission of the synchronization messages” and para. [0071] “a PTP node saving (via its master port) the clock-Id of its PTP slave(s) received from the signaling messages. At step 804, the PTP node may check (via its slave port) if the selected new master PTP node (according to the alternate BMCA) is one of its slaves.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garg’s precision time protocol into Kim’s timestamping method and Knowles’s high definition timing synchronization function, with a motivation to maintain timing synchronization and/or phase accuracy among a plurality of nodes in a network (Garg, para. [0002]).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190253167 A1 - Transmission and reception of timestamp information.
US 20150117471 A1 – Securing clock synchronization in a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437